Case 1:21-cv-05060-JGK Document 41 Filed 09/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DIAMOND CHAVANNES ,
Plaintiff, 21-cv-5060 (JGK)

- against - AMENDED ORDER
THE BRONX PARENT HOUSING NETWORK,

INC. ET AL.,
Defendant. -

 

JOHN G. KOELTL, District Judge:

The plaintiff may file an amended complaint by September 24,
2021. The time for the defendants to move or answer the complaint
is October 15, 2021. If the defendants seek to move to dismiss,
they should seek a conference prior to October 15, 2021. The
September 22, 2021, conference is canceled.

SO ORDERED,
Dated: New York, New York a

September 13, 2021 . Oo foces

NS ‘John G. Koeltl
United States District Judge

 

 
